Citation Nr: 0007405	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-07 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

                                       
ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1972.  He died on February [redacted], 1997.  The appellant 
is his widow.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997 at the age 
of forty seven.  Per the certificate of death, the cause of 
death was cardiac arrest.

2.  Service and private medical records are negative for any 
positive findings of, or treatment for, a cardiac disability.

3.  There is no medical evidence of record establishing a 
nexus between the veteran's death and active military 
service.

4.  Medical evidence has not been proffered etiologically 
linking the veteran's cardiac arrest or his death with his 
service connected hepatitis.

5.  Service connection not being warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents Educational Assistance under Chapter 35, Title 38, 
United States Code.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  The criteria for entitlement to Dependents Educational 
Assistance benefits under Chapter 35 have not been met.  38 
U.S.C.A. § 3501 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.312, 
3.807, 21.3020, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant avers that her husband's death was a result of 
his service connected hepatitis.  She claims that this 
disorder caused him to develop rheumatoid arthritis and that 
medication for treatment of his rheumatoid arthritis caused 
his cardiac arrest.

At the time of his death the veteran was service connected 
for hepatitis and otitis externa.  Both of these disabilities 
had been determined to be noncompensable from the time of the 
grant of service connection in April 1972.

The surviving spouse of a veteran who has died from a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1998).  "The death of the 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a) (1999).  Additionally, the 
appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities ". . . contributed substantially or materially" 
to cause death; "that [they] combined to cause death; that 
[they] aided or lent assistance to the production of death."  
See 38 C.F.R. § 3.312(c)(1) (1999). However, service-
connected disabilities of a ". . . static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions" will not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (1999).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

As in any claim, the threshold question to be answered at the 
onset of the claim is whether a well-grounded claim has been 
submitted.  A well-grounded claim is one that is plausible, 
meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded. The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the appellant is 
not met. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) .  
If a particular claim is not well-grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998). 

The veteran died on February [redacted], 1997 at the age of 
forty seven.  The death certificate reflects that the cause 
of death was cardiac arrest.  No autopsy was performed and no 
secondary or contributory causes of death were noted.  

The veteran's private physician supplied the appellant with a 
statement dated in February 1999.  He noted that he had 
treated the veteran from June 1987 to October 1996.  He 
stated that the veteran had been receiving treatment from 
other physicians for his severe arthritis and was being given 
Plaquenil, Gold shots, Methotrexate, Voltaren and numerous 
other nonsteroidals.  He also suffered from extreme anxiety, 
depression and impotence.  The doctor noted his history of 
hepatitis in service and stated that it was possible that 
contact or inhaled chemicals could have caused liver disease 
and also contributed to his other problems.  He stated that 
it was also possible that these diseases and the treatment of 
these diseases could have caused complications that could 
have ultimately led to cardiac arrest.

The United States Court of Appeals for Veterans Claims 
(Court) made it clear in Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) and Gabbard v. Derwinski, No. 90-1463, (U.S. Vet. App. 
Sept. 21, 1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  
Additionally, the Court in Tirpak further commented that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or that there is a relationship between two 
dissimilar conditions.  The Board finds that the information 
provided by Dr. Duke not sufficient to well-ground the 
appellant's claim as it is too equivocal to establish a 
plausible claim.

To file a well-grounded claim, the appellant must submit 
supporting evidence that justifies the belief that the 
veteran's death was etiologically related to or caused by 
military service.  During the veteran's lifetime, he was not 
granted VA benefits for a heart condition.  Medical records 
proving, or even suggesting, that her husband had a service- 
related disability that led to his death have not been 
provided.  The appellant has only offered her lay opinion 
concerning her husband's medical condition and his subsequent 
death.  Undoubtedly, she is sincere in her belief that the 
medical conditions which caused the veteran's death were 
related to his honorable military service or his service-
connected hepatitis, but she is not qualified to offer such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Mere contentions of the appellant, no matter how 
well-meaning, without supporting medical evidence that 
etiologically relates the veteran's death with a disorder or 
condition found or treated in service, or the veteran's 
service in general, do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In short, 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well-grounded and 
the claim is denied.

In order to establish entitlement to educational benefits the 
regulations provide, in pertinent part, that the applicant 
must meet certain criteria.  The applicant must be the 
surviving spouse or child of a veteran who was discharged 
from service under conditions other than dishonorable and the 
veteran must have died as a result of a service-connected 
disability or had a permanent and total service-connected 
disability at the time of his or her death.  38 U.S.C.A. § 
3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  For reasons 
already discussed, service connection has not been 
established for the cause of the veteran's death, nor was he 
permanently and totally disabled at the time of his death 
from a service-connected disability.  Consequently, 
entitlement to educational assistance is denied as a matter 
of law.  See generally, Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.
The claim for Dependents Educational Assistance benefits is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

